DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed on 08/27/2021 has been entered.  Claims 1-9, 11-14, and 16-20 remain pending in the application.  Claims 10 and 15 have been cancelled.  
Terminal Disclaimer
The terminal disclaimer filed on 08/27/2021 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with  Tyler J. Boschert (Reg. No. 70,791) on 09/02/2021.
Claim 16 of the application has been amended as follows:
16. 	(Currently Amended) A vertical axis wind turbine, comprising: 
at least one rotor blade adapted to turn a shaft; 
at least one rotor plate attached to the at least one rotor blade at one or both of a top and a bottom of the at least one rotor blade; 
a rotationally symmetric stator skirt, supporting the at least one rotor plate and comprising N identical trapezoidal panels, each trapezoidal panel forming an angle α with respect to a horizontal axis, the stator skirt having a horizontal cross-section of a regular polygon having N sides; 
at least one stator fin, each stator fin being attached at a bottom of the stator fin to the stator skirt and comprising a fin flip, the fin flip being disposed at an angle of β relative to a longitudinal axis of the stator fin and adapted to compress wind and direct the wind to the at least one rotor blade in a predetermined direction; and 

wherein angle α is less than [[about]] 45° or more than [[about]] 55°.

The above changes to the claim has been made to overcome 112 rejections.

Allowable Subject Matter
Claims 1-9, 11-14, and 16-20 are allowed.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J ZAMORA ALVAREZ whose telephone number is (571)272-7928.  The examiner can normally be reached on Monday-Friday 7:30 am- 5:00 pm EST alternating Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, COURTNEY HEINLE can be reached on (571)270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/ERIC J ZAMORA ALVAREZ/Examiner, Art Unit 3745                                                                                                                                                                                                        09/02/2021


/J. Todd Newton, Esq./Primary Examiner, Art Unit 3745                                                                                                                                                                                                        9/8/2021